476 F.2d 1284
Guadalupe GUAJARDO, Jr., Plaintiff-Appellee,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Defendant-Appellant.
No. 72-3351.
United States Court of Appeals,Fifth Circuit.
May 14, 1973.

John L. Hill, Atty. Gen., Gilbert J. Pena, Asst. Atty. Gen., Austin, Tex., for defendant-appellant.
Richard J. Trabuls, Harry Reasoner, Houston, Tex.  (court-appointed), for plaintiff-appellee.
Jack Greenberg, Stanley A. Bass, New York City, amicus curiae.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
The Court on its own motion having determined to consider this cause en banc,


2
It is ordered that the above entitled cause shall be heard en banc with oral argument on a date hereafter to be fixed.